Russell, Judge.
The judgment of this court, Crescent Textiles, Inc. v. Pacolet Mfg. Co., 107 Ga. App. 700 (131 SE2d 649) having been reversed by the Supreme Court of Georgia, Pacolet Mfg. Co. v. Crescent Textiles, Inc., 219 Ga. 268 (133 SE2d 96), our judgment reversing the order of the trial judge which denied the oral motion of the defendant to strike the petition is hereby reversed and the judgment of the Superior Court of Fulton County sustaining said motion is affirmed in accordance with the decision of the Supreme Court.

Judgment affirmed.


Felton, C. J., and Eberhardt, J., concur.